21-10074-jlg   Doc 34   Filed 04/15/21 Entered 04/15/21 16:14:21   Main Document
                                      Pg 1 of 8
21-10074-jlg   Doc 34   Filed 04/15/21 Entered 04/15/21 16:14:21   Main Document
                                      Pg 2 of 8
21-10074-jlg   Doc 34   Filed 04/15/21 Entered 04/15/21 16:14:21   Main Document
                                      Pg 3 of 8
21-10074-jlg   Doc 34   Filed 04/15/21 Entered 04/15/21 16:14:21   Main Document
                                      Pg 4 of 8
21-10074-jlg   Doc 34   Filed 04/15/21 Entered 04/15/21 16:14:21   Main Document
                                      Pg 5 of 8
21-10074-jlg   Doc 34   Filed 04/15/21 Entered 04/15/21 16:14:21   Main Document
                                      Pg 6 of 8
21-10074-jlg   Doc 34   Filed 04/15/21 Entered 04/15/21 16:14:21   Main Document
                                      Pg 7 of 8
21-10074-jlg   Doc 34   Filed 04/15/21 Entered 04/15/21 16:14:21   Main Document
                                      Pg 8 of 8
